DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 ANTONIO VANSHAWN RICHARDSON,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-983

                              [August 2, 2018]

   Appeal of order from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Steven J. Levin, Judge; L.T. Case No. 56-2010-
CF-001508 A.

   Antonio Vanshawn Richardson, Bowling Green, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, LEVINE and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.